DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 21-44 are filed as preliminary amendment, are currently pending and have been considered below.
Priority
This application did not claim any domestic or foreign priority.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 and 01/03/3030 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23-24 and 36-37are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
 Claim 23 recites – “zhybrid is a measurement matrix”. However none of the equation has the term zhybrid. It is not clear if term “hybrid” presented in equation of ‘x’ is actually zhybrid. Therefore, it is unclear and indefinite.
Claim 36 is rejected for similar reason.
For purpose of examination Examiner has interpreted the term ‘hybrid’ as zhybrid.



Claims 24 and 37 recites the limitation "the measurement matrix zhybrid” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 21-44 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of 
Claims 21-44 all pertain to statutory classes. (Step 1).
Claims 21-44 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve analyzing state data of power network. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing information collected by SCADA and estimating state for the power network (Specification paragraph 41, 47, and 49 represents this mathematical relationship).
To clarify the identified abstract idea in claim 21, the pertinent portion pertaining to abstract idea is bolded.
Claim 21: A method for state estimation in a power network, the method comprising: receiving a set of supervisory control and data acquisition (SCADA) information including a power network topology; 
generating a SCADA state estimation using the set of SCADA information;
 receiving, with a cloud-computing architecture, a set of phasors, each phasor providing a voltage magnitude and phase angle or a current magnitude and phase angle; 
aligning, with the cloud-computing architecture, a timestamp of the SCADA estimation and a timestamp of the set of phasors;
 determining, with the cloud-computing architecture, the power network topology using the set of phasors; 
generating, with the cloud-computing architecture, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation; and
 transmitting the hybrid state estimation to a local control system.
Claim 21 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). 
Claim 1 has additional elements of: “Supervisory control and data acquisition (SCADA)”, “Power network”, “cloud-computing architecture” and “local control system”.
With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this state estimation. These are just an extra solution activity of data collection using a different block and doing further analysis on the data.
“receiving a set of supervisory control and data acquisition (SCADA) information including a power network topology;”- is nothing but mere special type data collection.
3receiving, with a cloud-computing architecture, a set of phasors, each phasor providing a voltage magnitude and phase angle or a current magnitude and phase angle;”- this is just again collection of data using a special computer technology.
“aligning, with the cloud-computing architecture,”- This is nothing but analysis by a specific computer technology.
“determining, with the cloud-computing architecture, the power network topology using the set of phasors;”- This is just a calculation of certain parameter but don’t show any practical implementation.
“generating, with the cloud-computing architecture, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation; and”- This is just a calculation of certain parameters but don’t show any practical implementation.
 “transmitting the hybrid state estimation to a local control system.” - This is an insignificant extra solution activity of sending data to a certain system.
To clarify the identified abstract idea in claim 34, the pertinent portion pertaining to abstract idea is bolded.
Claim 34:  A state estimation system for a power network, the state estimation system comprising:
 a local control system configured to receive a set of supervisory control and data acquisition (SCADA) information including a power network topology and to transmit a SCADA state estimation generated using the set of SCADA information; and
 PG-P180236USoiPage 4 of 8a cloud-computing architecture configured to receive a set of phasors that each provide a voltage magnitude and phase angle or a current magnitude and phase angle, to align a timestamp of the SCADA estimation and a timestamp of the set of phasors, to determine the power network topology using the set of phasors, to generate a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation, and to transmit the hybrid state estimation to the local control system.
Claim 34 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 8 has additional elements of: “Supervisory control and data acquisition (SCADA)”, “Power network”, “cloud-computing architecture” and “local control system 
With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this state estimation. These are just an extra solution activity of data collection using a different block and doing further analysis on the data.
“a local control system configured to receive a set of supervisory control and data acquisition (SCADA) information including a power network topology”- This is an insignificant extra solution activity of collecting data by a certain system.
“a cloud-computing architecture configured to receive a set of phasors that each provide a voltage magnitude and phase angle or a current magnitude and phase angle”- this is just again collection of data using a special computer technology.
“to align a timestamp of the SCADA estimation and a timestamp of the set of phasors,”- This is nothing but analysis by a specific computer technology.
 “to determine the power network topology using the set of phasors, to generate a hybrid state estimation”- This is just a calculation of certain parameter but don’t show any practical implementation.
Claims 22-24, 27-30, 35-37, and 39-43 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 22-24,27-30,35-37 and 39-43 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
Claims 25-26, 31-33, 38, and 44   recite some structures and circuits such as circuit breaker, PMU and IED. However, these structures are just used to explain on/off conditions and data collection system nothing significant. Thus, the dependent claims 25-26, 31-33, 38, and 44 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claim 21 and 34, the claims only recite collection of SCADA information and analyzing them to find some parameter. All the limitations are very generic and broad and do not represents anything special and uncommon.
	Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing of state estimation of power network such as improving the performance of an estimation system or hybrid state or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 and 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over  Rehtanz et al. ( US 8190379 B2), (hereinafter Rehtanz) as mentioned in IDS submitted on 08/14/2020  in view of  Georgescu et al. ( US 20150371151 A1) (hereinafter Georgescu) and further in view of James et al. ( “ Hybrid State Estimation including PMU Measurements”,  2015 International Conference on Control, Communication & Computing India (ICCC) | 19-21 November 2015 | Trivandrum )( hereinafter James).
Regarding independent claim 21 Rehtanz teaches 
receiving a set of supervisory control and data acquisition (SCADA) information (COL 4, line 59-67, “The totality of measurements Z received at the control center 12 include line power flows, bus Voltage and line current magnitudes, generator outputs, loads, circuit breaker and Switch status information, transformer tap positions, and Switchable capacitor bank values. From this totality of measurements Z, an optimal estimate for
the system state, comprising complex bus Voltages at various locations A, B, C, D in the entire power system, is determined by means of a known State Estimation (SE) procedure.” According to COL 1, line 60-03, “An integral part of the aforementioned SCADA/EMS systems is the so-called State Estimation (SE) (i.e. State estimation (SE) is used to refer to SCADA system in this art) as described”) including a power network topology (COL 2, line 43-50, “The key ingredients to SE (i.e. SCADA) , apart from the measurements z mentioned above, are the network parameters and the actual network topology, comprising in particular updated information about every single component ”) ; 
generating a SCADA state estimation using the set of SCADA information (COL 3, line 49-54, “An arrangement for verifying an accuracy of a State Estimation (SE) procedure is disclosed estimating a number of states (x) of an electric power system based on a redundant set of measurements (z) and corresponding errors (v),”); 
receiving, a set of phasors, each phasor providing a voltage magnitude and phase angle or a current magnitude and phase angle (COL 1, line 40-45, “Recently however, devices and systems for measuring voltage and current phasors at different locations of a network at exactly the same time have become available. Phasors are time- stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, voltages and load flows, and can be provided by means of Phasor Measurement Units”);
 aligning, a timestamp of the SCADA estimation and a timestamp of the set of phasors (COL 1, line 43-45, “Phasors are time- stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, voltages”. Also based on COL 2, line 21-25, “Accordingly, the main feature of SE is a minimization of the impact of the errors v with help of redundant measurements. Typically, at a particular point in time, more measurements Z (i.e. SCADA information) are taken than the number of state variables to be determined.”) 
determining, the power network topology using the set of phasors (COL 2, “To this end, SE includes a topology processor that gathers status data about the circuit breakers and switches, and configures the one-line diagram of the system”. Also, according to 
transmitting state estimation to a local control system (COL4, line 55-60, “measurements Z, Z2, Zs, Za that are transmitted to and exploited in a control, network management or system monitoring center 12 (broken lines) (i.e. local control system)).
Rehtanz is silent with regards to the cloud-computing architecture and generating, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation; and 
Georgescu teaches the cloud-computing architecture (Para [0067], “All of the methods and tasks described herein may be performed and fully automated by a computer system. The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, cloud computing resources, etc.)”. According to Fig 1 and Para [0019], this method is about “Standard supervisory control and data acquisition (SCADA) systems continuously collect information of a power system’s state and distribute such information to power system operators.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cloud computing 
The combination is silent with regards to 
generating, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation; and 
transmitting the hybrid state estimation to a local control system.
James teaches generating, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation (Abstract, “In this paper hybrid state estimation based on conventional and synchronized measurement is presented. A two-step hybrid state estimation is proposed here” According to Section I, first paragraph, “the measurements “are “The measurements such as voltage magnitude, power injection and power flow will be referred as conventional or SCADA (Supervisory Control and Data Acquisition) measurements throughout this paper. Synchro phasors has made it possible to incorporate phase angle in addition to the magnitude into the measurement set”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).
Regarding independent claim 34 Rehtanz teaches 
a local control system (COL 4, line 55-60, “measurements Z, Z2, Zs, Za that are transmitted to and exploited in a control, network management or system monitoring center 12 (broken lines)( i.e. local control system)) configured to receive a set of supervisory control and data acquisition (SCADA) information( COL 4,line 59-67, “ The totality of measurements Z received at the control center 12 include line power flows, bus Voltage and line current magnitudes, generator outputs, loads, circuit breaker and Switch status information, transformer tap positions, and Switchable capacitor bank values. From this totality of measurements Z, an optimal estimate for
the system state, comprising complex bus Voltages at various locations A, B, C, D in the entire power system, is determined by means of a known State Estimation (SE) procedure.” According to COL 1, line 60-03, “An integral part of the aforementioned SCADA/EMS systems is the so-called State Estimation (SE) (i.e. State estimation (SE) is used to refer to SCADA system in this art) as described”) including a power network topology COL 2, line 43-50, “The key ingredients to SE (i.e. SCADA) , apart from the measurements z mentioned above, are the network parameters and the actual network topology, comprising in particular updated information about every single component such as switches, breakers and transformers that are susceptible of changing a status.”) and to transmit a SCADA state estimation generated using the set of SCADA information (COL 3, line 49-54, “An arrangement for verifying an accuracy of a State Estimation (SE) procedure is disclosed estimating a number of states (x ) of an electric power system based on a redundant set of measurements (z) and corresponding errors (v),”); and PG-P180236USoiPage 4 of 8 receive a set of phasors that each provide a voltage magnitude and phase angle or a current magnitude and phase angle, to align a timestamp of the SCADA estimation and a timestamp of the set of phasors (COL 1, line 43-45, “Phasors are time- stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, voltages”. Also based on COL 2, line 21-25, “Accordingly, the main feature of SE is a minimization of the impact of the errors v with help of redundant measurements. Typically, at a particular point in time, more measurements Z (i.e. SCADA information) are taken than the number of state variables to be determined.”) , to determine the power network topology using the set of phasors,  the set of phasors, and the SCADA state estimation( COL 2, “To this end, SE includes a topology processor that gathers status data about the circuit breakers and switches, and configures the one-line diagram of the system”. Also, according to COL 2, line 54-60, “Accordingly, the topology of the network needs to be updated automatically or manually depending on the Switching status of the devices (line in or out e.g. for service or after a fault), and new network elements need to be added to the SE system after their installation in the power system.” It is clear that adding new elements in the network changes the voltage/current requirement in the system and changes over all phasor value. Based on these paragraphs the change in new element changes the topology based on change in voltage/current or i.e. phasor value.) ; and to transmit the state estimation to the local control system (COL 4, line 55-60, “measurements Z, Z2, Zs, Za that are transmitted to and exploited in a control, network management or system monitoring center 12 (broken lines)( i.e. local control system)).
Rehtanz is silent with regards to PG-P180236USoiPage 4 of 8a cloud-computing architecture and generating a hybrid state estimation using the determined power network topology, 
the set of phasors, and the SCADA state estimation, and to transmit the hybrid state estimation to the local control system.
Georgescu teaches the cloud-computing architecture (Para [0067], “All of the methods and tasks described herein may be performed and fully automated by a computer system. The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, cloud computing resources, etc.)”. According to Fig 1 and Para [0019], this method is about “Standard supervisory control and data acquisition (SCADA) systems continuously collect information of a power system’s state and distribute such information to power system operators.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cloud computing architecture as taught by Georgescu into the state estimation system of Rehtanz since the technique of Georgescu is applied on state estimation. Therefore, this technique of using cloud computing would facilitate quick and easy access of data and increases organization productivity and efficiency by fast accessibility to data.
The combination is silent with regards to 
generating, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation; and transmitting the hybrid state estimation to a local control system.
James teaches generating, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation (Abstract, “In this paper hybrid state estimation based on conventional and synchronized measurement is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).
Regarding claim 22 and 35 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz as modified by Georgescu is silent with regards to wherein generating the hybrid state estimation comprises performing weighted least squares states estimation.
	James further teaches wherein generating the hybrid state estimation comprises performing weighted least squares states estimation (Abstract, “In this paper hybrid state estimation based on conventional and synchronized measurement is presented. A two-step hybrid state estimation is proposed here. First step is conventional State Estimation (Weighted Least Square) based on conventional measurements.”).

	
Regarding claim 23 and 36 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 22 and 35 respectively.
	Rehtanz as modified by Georgescu is silent with regards wherein generating the hybrid state estimation comprises performing weighted least squares states estimation using the following equation and matrices: 
    PNG
    media_image1.png
    138
    174
    media_image1.png
    Greyscale
 PG-P180236USoiPage 2 of 8where x is a state estimation vector, A is a function matrix, W is a hybrid weight matrix, and Zhybrid is a measurement matrix, 1 represents a unit matrix, 1' represents a unit matrix with zeros on the diagonal where no voltage phasors have been measured, and C14 are matrices comprising line conductance and susceptance for those power lines from which current phasor measurements were received.
 	James further teaches wherein generating the hybrid state estimation comprises performing weighted least squares states estimation using the following equation and matrices: 
    PNG
    media_image1.png
    138
    174
    media_image1.png
    Greyscale
 PG-P180236USoiPage 2 of 8where x is a state estimation vector, A is a function matrix, W is a hybrid weight matrix, and Zhybrid is a measurement matrix, 1 represents a unit matrix, 1' represents a unit matrix with zeros on the diagonal where no voltage phasors have been measured, and C14 are matrices comprising line conductance and susceptance for those power lines from which current phasor measurements were received (Section III, Page 311 ,equation 14, “H51 is an LxN matrix (L being the number of PMU current measurements) whose elements of will be purely conductance while H52 is an LxN matrix that has purely susceptance elements. Conversely, H61 is an LxN matrix that has purely susceptance elements and those of the LxN matrix H62 will be purely conductance.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation by weighted least square method and explaining the matrix parameter as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Page 1, section I and V, Conclusion).

Regarding claim 24 and 37 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 22 and 35 respectively.
	Rehtanz as modified by Georgescu is silent with regards to wherein the measurement matrix zhybrid can be defined using the following equation: 
    PNG
    media_image2.png
    125
    100
    media_image2.png
    Greyscale
 where V() and Vi(i) are real and imaginary components of voltage estimation results from the SCADA estimation in rectangular format, Vr(2) and V(2) are real and imaginary components of voltage phasor measurements from the set of phasors in rectangular format, and Ir(2) and I(2) are real and imaginary components of current phasor measurements from the set of phasors in rectangular format.

James further teaches wherein the measurement matrix zhybrid can be defined using the following equation: 
    PNG
    media_image2.png
    125
    100
    media_image2.png
    Greyscale
 where V() and Vi(i) are real and imaginary components of voltage estimation results from the SCADA estimation in rectangular format, Vr(2) and V(2) are real and imaginary components of voltage phasor measurements from the set of phasors in rectangular format, and Ir(2) and I(2) are real and imaginary components of current phasor measurements from the set of phasors in rectangular format (Page 310,  Section III , equation 10 , “M” reads on “zhybrid”.Also Page 311, equation 11 represents the structure of M and paragraph just below equation 11 explains the corresponding description) .


Regarding claims 25 and 38 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz further teaches wherein the set of SCADA information includes voltage measurements of the power network (COL4, line 55-67, “bus voltage”) and the power network topology includes on/off statuses of circuit breakers of the power network (COL 2, line 45-50, “status data about circuit breaker (i.e. ON/off state of breaker)”).

Regarding claim 26 and 39 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz further teaches wherein generating the SCADA estimation is performed by the local control system (COL 3, line 49-55, “An arrangement for verifying an accuracy of a State Estimation (SE) procedure is disclosed estimating a number of 50 states (X) of an electric power system based on a redundant set of measurements (Z) and corresponding errors (v), wherein the states (X) correspond to system quantities 
 
Regarding claim 27 and 40 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz as modified by Georgescu is silent with regards to iteratively performing the steps of receiving a new set of phasors, aligning the SCADA estimation timestamp and the timestamp of the new set PG-P180236USoiPage 3 of 8of phasors, determining the power network topology using the new set of phasors, generating an updated hybrid state estimation using the SCADA state estimation and the new set of phasors, and transmitting the updated hybrid state estimation until the local control system transmits a second SCADA state estimation to the cloud-computing architecture.
	James further teaches iteratively performing the steps of receiving a new set of phasors, aligning the SCADA estimation timestamp and the timestamp of the new set PG-P180236USoiPage 3 of 8of phasors, determining the power network topology using the new set of phasors, generating an updated hybrid state estimation using the SCADA state estimation and the new set of phasors, and transmitting the updated hybrid state estimation until the local control system transmits a second SCADA state estimation to the cloud-computing architecture (Page 310, The iterative approach is used to solve equation 3 a and the algorithm presented by 7 steps also presents the repetition of steps to create new estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the new hybrid state 

Regarding claim 28 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 27.
	Rehtanz further teaches wherein the step of transmitting the updated hybrid state estimation is performed at least once per second (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second (i.e. fraction of second means having at least one update per second)”. Though the exact wording of “transmitting the updated hybrid state estimation is performed at least once per second” is not there, however the functionality of transmitting has been applied via the fact that sending the updated state estimation is happening automatically (COL 2, line 53-60). Since the update is taken place in fraction of second and since the network is updated automatically, it means the rate of transmitting is already there.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of 

Regarding claim 29 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 28.
	Rehtanz further teaches wherein the step of transmitting the updated hybrid state estimation is performed at least twice per second (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second ((i.e. fraction of second means having more than one update per second which can be two times or more ))”. Though the exact wording of “transmitting the updated hybrid state estimation is performed at least once per second” is not there, however the functionality of transmitting has been applied via the fact that sending the updated state estimation is happening automatically (COL 2, line 53-60). Since the update is taken place in fraction of second and since the network is updated automatically, it means the rate of transmitting is already there.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of 

Regarding claims 30 and 43 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz  further teaches wherein determining the power network topology comprises detecting a change of the power network topology using the set of phasors (COL 3, line 8-12), and updating the power network topology to include the detected change (COL2, 43-50, “The key ingredients to SE, apart from the measurements z mentioned above, are the network parameters and the actual 45 network topology, comprising in particular updated information (i.e. detected change)about every single component such as switches, breakers and transformers that are susceptible of changing a status. To this end, SE includes a topology processor that gathers status data about the circuit breakers and switches, and configures 50 the one-line diagram of the system”).

Regarding claim 32 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21.
	Rehtanz further teaches wherein receiving the set of phasors comprises receiving a set of PMU phasors from a phasor measurement unit (PMU) (COL3, line 49-60).

Regarding claim 33 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21.
Rehtanz further teaches wherein receiving the set of phasors comprises receiving a set of PMU phasors from an intelligent electronic devices (IED) or a protective relay (COL5, line 19-29).
Regarding claim 41 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 34.
	Rehtanz further teaches wherein the cloud-computing architecture generates a new hybrid state estimation at least once per second. (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update (i.e. generate a new state) interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second (i.e. fraction of second means having at least one update per second)”.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).

Regarding claim 42 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 34.
	Rehtanz further teaches wherein the cloud-computing architecture generates a new hybrid state estimation at least twice per second. (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update (i.e. generate a new state) interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second (i.e. fraction of second means having at least two times update per second)”.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).

Claims 31 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over  Rehtanz  as mentioned in IDS submitted on 08/14/2020  in view of  Georgescu  and further in view of James and further in view of Schweitzer, III et al.(US 20090125158 A1) (hereinafter Schweitzer).
Regarding claims 31 and 44 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	The combination is silent with regards to determining the power network topology comprises updating an on/off status of a circuit breaker of the power network topology in response to comparing the set of phasors to the power network topology.
	Schweitzer teaches determining the power network topology comprises updating an on/off status of a circuit breaker (Para[0115], “embodiment, the STP 460 may be configured to load the data structure from storage module 454, and to then update the structure with the phase-current and/or Voltage measurements and dynamic topology data (e.g., status of circuit breakers, switches, and the like) received from the PMCUSO1-16.”) of the power network topology in response to comparing the set of phasors to the power network topology ( Para[0162], “FIG. 8B is a flow diagram of a method 801 for generating a voltage node vector. Method 801 may be performed substantially as described above: at step 811, a voltage node vector may be initialized; at step 816, method 801 may iterate over all of the nodes in the topology; at step 821, each branch in the Voltage branch-to-node data structure maybe processed; and, at step 826, each node is compared to each.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining the power network topology comprises updating an on/off status of a circuit breaker of the power network topology in response to comparing the set of phasors to the power network topology as taught by Schweitzer into the state estimation system of Rehtanz since the technique of Schweitzer is applied on state estimation. Therefore, this technique of 

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Zweigle et al. (US 20070086134 A1) – This art teaches the predetermined absolute time reference moment to be uniformly determined between the IEDs utilizing the phasors, or to be independently locally determined. 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/11/2022